Citation Nr: 0903766	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  02-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for kidney cancer has been received.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows,  Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.

In November 1997, the RO denied the veteran's claim for 
service connection for kidney cancer (previously 
characterized as renal cancer status post right nephrectomy).  
The veteran did not appeal that denial. 
 
This appeal before the Board of Veterans' Appeals (Board) 
arises from a September 2001 rating decision, in which the 
RO, inter alia, declined to reopen the  claim for service 
connection for kidney cancer and denied service connection 
for PTSD.  The veteran filed a notice of disagreement (NOD) 
in October 2001, and the RO issued a statement of the case 
(SOC) in August 2002.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2002.

In April 2003, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In September 2003, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims.  In April 2004, the veteran testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record 

In a September 2004 decision, the Board, inter alia, denied 
the veteran's claim for service connection for PTSD.  At that 
time, the Board also remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, the claim for 
service connection for kidney cancer, for notice and 
readjudication of the petition to reopen.

The veteran timely appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2007 Memorandum Decision, the Court, inter alia, 
vacated the portion of the Board's decision that denied 
service connection for PTSD and remanded this matter to the 
Board for further proceedings consistent with the Memorandum 
Decision.

It appears that, subsequent to the Court's decision, the AMC 
recertified the kidney cancer claim to the Board and merged 
the appeal with the claim remanded by the Court.

In September 2007, the Board remanded these matters on  
appeal to the RO, via the AMC, for  additional notification 
and development.  After accomplishing the requested actions, 
the RO continued the denial of each claim (as reflected in a 
September 2008 SSOC) and returned these matters to the Board 
for further appellate consideration.

The Board's decision on the petition to reopen the claim for 
service connection for kidney cancer is set forth below.  The 
claim for service connection for PTSD is, again, being 
remanded to the RO via the AMC in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.  In November 1997, the RO denied service connection for 
kidney cancer (previously characterized as renal cancer 
status post right nephrectomy).  Although notified of the 
denial in December 1987, the veteran did not initiate an 
appeal.

3. Although some of the additional evidence associated with 
the claims file since the RO's November 1997 denial was not 
previously before agency decision makers, none of it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
kidney cancer.


CONCLUSION OF LAW

1.  The RO's November 1997 denial of  service connection for 
kidney cancer (previously characterized as renal cancer 
status post right nephrectomy) is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
kidney cancer are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect for claims filed  prior to 
August 29, 2001)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; see also Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2006 post-rating letter notified 
the veteran that his claim for service connection for kidney 
cancer had been previously denied and informed him that to 
reopen his claim, the RO needed new and material evidence.  A 
January 2008 post-rating letter advised the veteran that his 
claims were previously denied because there was no evidence 
in his service treatment records of a malignancy or chronic 
kidney disorder during service and there was no evidence that 
his post-service kidney cancer was related to his military 
service.  He was also provided notice with the criteria to 
establish the underlying claims for service connection.    
These letters also discussed VA's responsibility to obtain 
evidence or assist in obtaining evidence, and provided 
contact information in case of questions.  In addition, the 
December 2006 and January 2008 post-rating letters provided 
to the veteran  information pertaining to VA's  assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.

After the issuance of each notice described above, and 
opportunity for the veteran  to respond, the SSOC issued in 
September 2008 reflects readjudication of the claim. Hence, 
the veteran is not shown to be prejudiced by the timing of 
the post-rating  VCAA compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006)(the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records; post-service VA and 
private medical records. Also of record and considered in 
connection with the claim decided herein are the transcripts 
from the April 2003 RO hearing and the August 2008 Board 
hearing, as well as various written statements provided by 
the veteran, as well as his attorney and former 
representative, on his behalf..

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim herein decided,  
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield,  20 Vet. App. at  543  (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

The veteran's claim for service connection for kidney cancer 
was previously considered and denied in a November 1997 
rating decision.  The evidence  then of record  consisted of 
some service treatment records dated from January 1953 to 
January 1956, as well as the report of a December 1959 
periodic medical examination for the  U.S. Army Reserve that 
were negative for symptoms, complaints, or diagnosis of a 
kidney condition or cancer; and private medical records from 
the Bothel Medical clinic (dated from October 1996 to July 
1997) and from the Evergreen Medical clinic (dated from July 
1997 to September 1997) that show evaluation and treatment 
for kidney cancer, to include a right nephrectomy with post 
operative follow-up, and statements from the veteran

Based on a review of the evidence, the RO concluded that 
there was no evidence in his service treatment records of a 
malignancy or chronic kidney disorder during service and 
there was no evidence that his post-service kidney cancer was 
related to his military service.
. 
Although the RO notified the veteran of the November 1997 
denial in a December 1997 letter, the veteran did not 
initiate an appeal.  Hence, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran's petition to reopen his claim for service 
connection for kidney cancer was received in April 2000. 
Regarding petitions to reopen received prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim. 38 C.F.R. § 3.156(a) 
(as in effect for claims filed  prior to August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that some of the veteran's service treatment 
records (STRs) and personnel records were likely destroyed by 
a fire at the National Personnel Records Center (NPRC)  in 
1973, and that outstanding STRs and personnel records were 
unable to be reconstructed.  In cases where records once in 
the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also 
Moore v. Derwinski, 1 Vet. App. 401 (1991)..  The Board's 
analysis of the veteran's claims has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for kidney cancer.

Evidence received since the November 1997 final prior denial 
of claim for the conditions for which service connection is 
sought includes duplicate copies of STRs and personnel 
records, VA and private treatment records, the transcripts of 
the April 2003 RO hearing and  the April 2004 Board hearing, 
and additional statements from the veteran , his former  
representative, and his current attorney. 

Aside from the duplicate records (which are not, by 
definition, "new") the Board finds that the additional 
medical evidence received is "new" in the sense that it was 
not previously before agency decision makers.  However, this 
evidence is not "material" for purposes of reopening the 
claim on appeal..

VA outpatient records reflect that the veteran was status 
post renal cancer and that he was stable after nephrectomy in 
1997.  Private treatment records from Evergreen hospital, N. 
Sood, M.D., and D. L. Sharman dated from October 1996 to 
March 2000, show that the veteran's kidney cancer was 
surgically respected in 1997, which resulted in an apparent 
cure.  A March 2000 letter from T. A. Wilson, M.D., reflects 
that cigarette smoke is an environmental risk factor for 
renal cancer.  A March 2000 letter from D. L. Sharman, M.D., 
notes that the veteran's belief  that the smoking he did for 
three years in the Army contributed to his renal cell 
carcinoma.  Dr. Sharman indicated that tobacco exposure does 
increase the incidence of cancer, but he stated that he could 
not be certain whether or not this was causally related.  

As indicated, none of the  VA and private treatment records 
include any medical opinion addressing the existence of a 
relationship between the veteran's military service and his 
kidney cancer-the central question underlying the claim for 
service connection.  Dr. Sharman's reiteration of the 
veteran's stated beliefs as to medical relationship does not 
constitute a medical opinion  (see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995)), and the comments of  Drs. Wilson and 
r. Sharman only identify  exposure to cigarette smoke as an 
environmental risk factor for renal cancer for the general 
population  without addressing the specific to the facts and 
circumstance of this veteran's kidney cancer; hence, these 
comments do not support the veteran's claim.  There also is 
no indication or suggestion in any of the remaining  VA and r 
private medical records that the veteran's post-service 
kidney cancer is related to service.  

As none of the additional medical evidence bears directly and 
substantially upon the specific matter under consideration, 
or  is so significant that it must be considered to fairly 
decide the merits of the claim,  none of this evidence is 
material for purposes of reopening the claim.  

The only other relevant evidence received consists of the 
testimony and statements from the veteran, and the veteran's 
attorney, on his behalf.  However, even if new, such lay 
assertions provide no basis for reopening the claim.  To the 
extent that the veteran and his attorney are attempting to 
establish a medical nexus between the veteran's post-service 
kidney cancer and service, on the basis of assertions, alone, 
the Board notes that as each is  layperson without the 
appropriate medical training or expertise to competently  
provide a persuasive opinion on  medical matter.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for kidney cancer has not been received.  As such, 
the RO's November 1997 decision, remains final, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for kidney cancer has not been received  to this 
extent, the appeal is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the claim for service connection for PTSD.


Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  The Board notes that 
in March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330- 10332 (March 7, 2002); 38 
C.F.R. § 3.304(f)(3).

The veteran has asserted  that his PTSD is, in part,  the 
result of personal assaults.  He testified that he was 
transferred to McChord AFB because he was getting into fights 
everyday and his sergeant was afraid someone was going to get 
hurt.  In addition, the veteran states that he was physical 
assaulted at McChord Air Force Base in 1954 where he was 
treated for a rib injury.  In support of his contention of a 
service incurred rib injury, he submitted a July 1997 private 
imaging report with findings "that could represent an old, 
healed rib fracture".  

Several times through the course of his appeal, the veteran 
has asserted that, during service, he was treated for a rib 
injury as a result of physical assaults.  In a July 2001 
statement, the veteran reported that he was attacked by 
several soldiers and had his ribs kicked in while at McChord 
Air Force Base (AFB) in 1953.  He stated that he had to go to 
the military hospital to get his ribs taped.  He requested 
that RO check for medical records at McChord AFB; however, 
there is no record that any attempt was made to obtain these 
records directly from the hospital located at the McChord 
AFB.  Accordingly, the RO should undertake appropriate action 
to obtain the referenced hospital records, dated in 1953, 
from the military hospital at McChord AFB.  The RO should 
attempt to obtain such records from the NPRC, as well as from 
the hospital, directly.  

The Board also notes that the RO requested and obtained 
morning reports from July 1954; however, in a November 2007 
written statement, the veteran indicated that the physical 
assaults at McChord AFB occurred between June 1953 and July 
1954, and at the Nike Site in Des Moines, Washington, in 
1953.  In addition, an October 2001 letter from a VA 
psychiatrist also reflects that the veteran reported he was 
harassed and assaulted in 1953 when he was stationed at the 
Nike Site in Des Moines, Washington and when he was stationed 
at McCord AFB.  Hence, the Board finds that the RO should 
make another attempt to obtain morning reports or other 
contemporaneous records, which may indicate that the veteran 
was treated for a rib injury resulting from an in-service 
physical assault.  The RO is reminded that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).

The Board further points out that, while some medical records 
currently of record identify other stressors underlying the 
veteran's PTSD , VA outpatient records dated in October and 
November 2000 reveal that the veteran was diagnosed with 
PTSD, in part, due to having been assaulted by southern 
soldiers during service, and the report of a July 2007 
private psychiatric evaluation report includes references to 
stressors including the alleged personal assaults.  Given 
this evidence,  and the additional evidence that may be 
associated with the record, the Board finds that a medical 
opinion would be helpful in resolving the questions of 
whether the record tends to establish that the appellant's 
alleged in-service personal assaults actually occurred  (see 
38 C.F.R. § 3.304(f)(3).), and, if so, whether the veteran , 
meets the diagnostic criteria for PTSD as a result of such 
personal assaults.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in a denial of the claim (as consideration of the 
original claim will be based on evidence already of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id. If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In a November 2007 
letter, the veteran reported that he received treatment from 
the VA Puget Sound Health Care System; however, the claims 
file includes incomplete outpatient medical records from the 
Puget Sound Health Care System dated from through July 2006.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the aforementioned 
source,  following the procedures prescribed in 38 C.F.R. § 
3.159 (2008) as regards requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met,  
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal, notifying her that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  As directed in the prior remand, 
the letter should clearly advise the veteran that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allow her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence, under 38 C.F.R. § 
3.304(f)(3).  The RO should  ensure that its letter to her 
meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159. The actions identified herein are 
consistent with the duties imposed by the VCAA. See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
In addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim for service connection for PTSD. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all outstanding 
pertinent records of evaluation and 
treatment of the veteran for a rib injury 
at the military hospital at McChord AFB, 
in 1953.  The RO's efforts should include 
contact with all appropriate sources, to 
include the NPRC, as well as the 
hospital, directly.  

The RO is reminded that it should 
continue efforts to procure the veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should again request morning 
reports and other alternative records 
showing treatment of a rib injury as a 
result of a physical assault upon the 
veteran between June 1953 and July 1954 
at McChord AFB and at the Nike Site in 
Des Moines, Washington, in 1953

The RO is reminded that it should 
continue efforts to procure the veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.

3.  The RO should obtain from the Puget 
Sound Health Care System all outstanding 
records of psychiatric evaluation and/or 
treatment from July 2006 to the present 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

4.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and, if necessary, authorization, to 
enable the RO to obtain any additional 
evidence pertinent to  the claim for 
service connection for PTSD.  The RO 
should explain the type of evidence that 
is the veteran's  ultimate responsibility 
to submit.  

The RO's letter should clearly advise the 
veteran that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and afford him the e 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  The RO should also ensure 
that its letter to the veteran  provides 
notice to veteran consistent with 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide  
the claim within the one-year period). 

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by  
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be  
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his  
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further  
action to be taken. 

6.  After all available records and/or 
responses received  are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA psychiatric 
examination, by a psychiatrist, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and 
the  examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

After examining the veteran and  
reviewing his claims file--to 
particularly include any in-service 
hospital records and other evidence 
received post remand-the psychiatrist 
should express an opinion as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater e 
probability) that the any of the in-
service personal assault(s)  described by 
the veteran actually occurred.  

If the psychiatrist determines that any 
of the claimed in-service personal 
assault(s) occurred, he or she should 
indicate whether the veteran has PTSD as 
a result of such in-service personal 
assault(s).  The psychiatrist is  
instructed that only specifically 
corroborated in-service stressful 
event(s) may be considered for the 
purpose of determining whether exposure 
to such in-service event(s) has resulted 
in PTSD.  If a diagnosis of PTSD due to 
personal assault(s) is deemed 
appropriate, the examiner should also 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


